  Case 7:16-cv-00108-O Document 126 Filed 12/17/18                Page 1 of 2 PageID 2946


                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                             WICHITA FALLS DIVISION

 FRANCISCAN ALLIANCE, INC. et al.,             §
                                               §
        Plaintiffs,                            §
                                               §
 v.                                            §     Civil Action No. 7:16-cv-00108-O
                                               §
 ALEX M. AZAR II, Secretary of the             §
 United States Department of Health and        §
 Human Services; and UNITED STATES             §
 DEPARTMENT OF HEALTH AND                      §
 HUMAN SERVICES,                               §
                                               §
        Defendants.                            §


                                            ORDER

       Before the Court is the Parties’ Joint Motion to Lift Stay, Vacate Status Conference, and

Set Briefing Schedule (ECF No. 125), filed December 17, 2018. Having considered the motion,

the Court finds that it should be and is hereby GRANTED. It is therefore ORDERED that the

stay of this case is lifted. It is further ORDERED that the Court’s December 13, 2018 Order—

setting a status conference in this matter—is VACATED.

       It is further ORDERED that the parties and proposed intervenors shall adhere to the agreed

briefing schedule adopted below:

                                   Filing                                        Deadline

 Plaintiffs’ motion for summary judgment                                    February 4, 2019

 Proposed Intervenors’ renewed motion to intervene                          February 4, 2019

 Plaintiffs’ and Defendants’ responses to the renewed motion to intervene   February 25, 2019

 Proposed Intervenors’ reply in support of the renewed motion to             March 11, 2019
 intervene
 Case 7:16-cv-00108-O Document 126 Filed 12/17/18              Page 2 of 2 PageID 2947


Defendants’ and Proposed Intervenors’ cross-motions for summary           April 5, 2019
judgment and opposition to Plaintiffs’ motion for summary judgment

Plaintiffs’ opposition to Defendants’ and Proposed Intervenors’ cross-    May 3, 2019
motions for summary judgment and reply in support of Plaintiffs’ motion
for summary judgment

Defendants’ and Proposed Intervenors’ reply in support of their cross-    May 24, 2019
motions for summary judgment



      SO ORDERED on this 17th day of December, 2018.



                                               _____________________________________
                                               Reed O’Connor
                                               UNITED STATES DISTRICT JUDGE
